Dolan, J.
Appellant was found responsible for a civil motor vehicle infraction by a clerk-magistrate. He appealed that decision to a justice for a de novo hearing in accordance with the provisions of G.L. c. 90C §3. Appellant did not appear atthe time of his scheduled hearing before ajustice, afinding of responsible was entered, and an assessment imposed. He then appealed to this division.
In the case of civil motor vehicle infractions, appeals to this division are on matters of law arising from the decision of a justice. The trial justice made no error of law when an assessment was imposed for a civil motor vehicle infraction after appellant failed to appear at the scheduled hearing.
Appellant argues that he had good cause for failing to appear at that hearing. However, he has misconstrued his remedy. His remedy, if any, is to ask a trial justice to allow Mm to remove his default, upon such terms as are just, in order that he may contest the violation.
This matter is remanded to Dedham District Court for a trial justice to determine if appellant should be allowed to remove his default and contest the violation. So ordered.